DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-13, 15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior at does not disclose “a second pad disposed on the first surface of the first pad, wherein the second pad has a first surface facing away from the first surface of the first pad, a second surface opposite the first surface of the second pad, and a lateral surface extended between the first surface of the second pad and the second surface of the second pad; and a dielectric layer disposed on the first surface of the first electronic component and covering the first surface and the lateral surface of the first pad; wherein a width of the first surface of the second pad is greater than a width of the second surface of the second pad; and wherein the dielectric layer fully covers the lateral surface of the second pad and exposes the first surface of the second pad” in combination with the remaining claimed features.
Regarding claim 12, the prior art does not disclose “a dielectric layer disposed on the first surface of the first electronic component and covering the first surface of the first pad; wherein a width of the second surface of the second pad is smaller a width of the second surface of the first pad; wherein the dielectric layer has a surface facing away from the first surface of the first electronic component, the surface of the dielectric layer having a first portion proximal to the first pad and second portion distal from the first pad; and wherein the first portion is recessed from the second portion” in combination with the remaining claimed features.
Regarding claim 18, the prior  art does not disclose “removing a part of the second photoresist to expose a part of the first surface of the first conductive layer, forming a second conductive layer on the exposed part of first surface of the first conductive layer; disposing a dielectric layer on the electronic component to cover a lateral surface of the second conductive layer; and removing a portion of the dielectric layer to form a recessing portion on the dielectric layer” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899